Concurring Opinion by
Hoffman, J.:
I agree with the decision of the Majority to affirm the judgment of sentence. I disagree, however, with the Majority’s conclusion that Harris v. New Yorh, 401 U.S. 222 (1971), expresses the law of this Commonwealth.
In Commonwealth v. Padgett, 428 Pa. 229, 237 A. 2d 209 (1968), our Supreme Court held that a confession which is inadmissible as part of the Commonwealth’s case in chief may not be used at trial for any purpose. See also, Commonwealth v. Robinson, 428 Pa. 458, 239 A. 2d 308 (1968). Harris held, as a matter of federal constitutional law, that an otherwise inadmissible statement may be used for impeachment purposes. The Majority argues that the Harris rule applies in Pennsylvania because it has not yet been specifically rejected by our Supreme Court. The applicable precedent would seem to indicate the opposite.
The Pennsylvania Supreme Court’s first opportunity to adopt the Harris rule arose in Commonwealth v. Williams, 443 Pa. 85, 277 A. 2d 781 (1971). Because no objection was made at trial, the Court held that the appellant was precluded from challenging the proseeu*529tion’s use of inadmissible statements for impeachment purposes. Mr. Justice Eagen’s dictum to the effect that “Williams’ position is untenable in view of the recent decision of the United States Supreme Court in Harris v. New York....”, 443 Pa. at 92, 277 A. 2d at 785, was not part of the holding of Williams. As Mr. Justice Roberts noted in his brief concurring opinion: “[O]ur decision today in no way constitutes this Court’s adoption of the rule recently enunciated ... in Harris v. New York. . . . That issue was neither raised, briefed, nor argued before our Court.” Id.
In Commonwealth v. Woods, 455 Pa. 1, 312 A. 2d 357 (1973), our Supreme Court again refused to adopt the Harris rationale as the law of Pennsylvania, and held it inapplicable to the facts presented by Woods:1 “Since the Harris decision, we have not had occasion to consider the wisdom of allowing the use of a defendant’s suppressed statements for limited impeachment purposes. We do not find it necessary to do so in this appeal since we agree with the appellant that the Harris rule does not apply to this case.” 455 Pa. at 3, n.*, 312 A. 2d at 358, n.*. Mr. Justice Roberts, in a concurring opinion joined by Mr. Justice O’Brien and Mr. Justice Nix, stated that “it is evident that Harris v. New York . . . cannot represent the law of this Com*530monwealth.” 455 Pa. at 7, 312 A. 2d at 360.2 This Court has also reaffirmed the Padgett rule in a case postdating Harris. Commonwealth v. Tull, 224 Pa. Superior Ct. 494, 307 A. 2d 318 (1973).
In matters of federal constitutional law, the courts of this Commonwealth are bound by United States Supreme Court decisions. Commonwealth v. Ware, 446 Pa. 52, 284 A. 2d 700 (1971). Harris holds, in effect, that the Padgett rule is not required under the federal constitution. This does not mean that Padgett no longer expresses the law of Pennsylvania. This Court should not treat a United States Supreme Court decision as overruling sub silentio prior decisions of our own Supreme Court which yielded a broader rule. Padgett remains the law of Pennsylvania until our Supreme Court states otherwise.
In any event, the Majority’s reliance on Harris is misplaced. The statement at issue was suppressed because the Home Rule Charter warnings vitiated the Miranda warnings. Thus, the statement was not taken in violation of Miranda, but was involuntarily given. In Harris, the petitioner made “no claim that the statements made to the police were coerced or involuntary.” 401 U.S. at 224. Further, the Court noted that “Miranda barred the prosecution from making its case with statements of an accused made while in custody prior to having or effectively waiving counsel. It does not follow from Miranda that evidence inadmissible against an accused in the prosecution’s case in chief is barred *531for all purposes, provided of course that the trustworthiness of the evidence satisfies legal standards.” Id. (Emphasis added.) The statement in this case was suppressed because it was given under coercive circumstances, notwithstanding the fact that the police complied with the prophylactic rule of Miranda. Therefore, because the constitutional defect rendered the statement unreliable, it should not have been used for any purpose.
Despite the violation of Padgett, the judgment of sentence should be affirmed because the Commonwealth’s case was clearly sufficient to convict without use of the suppressed statement. The case was tried by a judge sitting without a jury and he failed to credit appellant’s version of the incident. Thus, the use of the prior inconsistent statement for impeachment purposes was harmless error. Cf. Commonwealth v. Tull, supra.
Cercone and Spaeth, JJ., join in this concurring opinion.

 “Harris, however, permitted the prosecution to introduce suppressed statements for the purpose of contradicting alleged false statements made by the defendant while testifying. Harris allowed the introduction of suppressed statements which were inconsistent with the defendant’s trial testimony — testimony which the prosecution disputed during its case in chief. ... If the testimony of the prosecution’s witnesses was truthful, the defendant was committing perjury.” 455 Pa. at 3, 312 A. 2d at 358. In Woods, however, the defendant’s testimony was in complete accord with the prosecution’s case in chief. Thus, there was no attempt to prevent alleged perjury, but only an attempt to impeach the appellant’s credibility by placing before the jury a prior inconsistent statement.


 Both the Majority and Concurring Opinions in Woods agree that the Harris rule has met with severe criticism from the commentators. See Dershowitz & Ely, Harris v. New York: Some Anxious Observations on the Candor and Logic of the Emerging Nixon Majority, 80 Yale L.J. 1198 (1971) ; The Supreme Court 1970 Term, 85 Harv. L. Rev. 40 (1971) ; 10 Duquesne L. Rev. 128 (1971) ; 45 Temp. L.Q. 118 (1971) ; 33 U. Pitt. L. Rev. 135 (1971).